United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Cristino Agosto Reyes, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1895
Issued: February 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 24, 2008 appellant, through her counsel, filed a timely appeal from the
March 17, 2008 merit decision of the Office of Workers’ Compensation Programs which found
an overpayment in the amount of $29,489.00, finding that she was not without fault in creating
this overpayment and directing the recovery of the overpayment. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the claim.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of
$29,489.00 during the period June 12, 2005 through August 14, 2007; (2) whether the Office
properly found that appellant was not without fault in the creation of the overpayment; and
(3) whether the Office properly set the rate of recovery at $371.15 from continuing compensation
payments.

FACTUAL HISTORY
On January 17, 1990 appellant, then a 47-year-old medical technologist, filed a traumatic
injury claim alleging that on that date a large heavy metal container fell from a cart onto her left
arm and shoulder. She stopped working immediately after the injury and has not returned. The
Office accepted appellant’s claim for left trapezius myositis.
By letter dated January 10, 1991, the Office informed appellant that she had been placed
on the periodic rolls. The weekly rate of pay utilized to compute appellant’s gross compensation
was $613.75. This amount was determined based on an annual salary of $28,825.00 which
yielded a weekly pay rate of $554.33. To this amount, was added a weekly cost-of-living
adjustment of $55.43 and Sunday premium pay of $3.99. The yearly figure for Sunday premium
pay equaled $207.36.
By letter dated August 27, 1998, the Office informed appellant that 10 compensation
checks, covering the period October 16, 1997 through August 15, 1998, had been returned. It
asked her to complete a direct deposit sign-up form. The Office informed appellant that, if it did
not hear from her within 30 days, her compensation benefits would be suspended unless it could
verify why the checks were being returned. Appellant did not submit a response. Subsequently,
two additional compensation checks were returned by the bank. The Office suspended
appellant’s benefits effective November 8, 1998.
By letter dated June 3, 2003, appellant, through her attorney, requested formal
reactivation and past due payments. Appropriate documents were submitted. On December 10,
2004 the Office issued a check for the period October 16, 1997 through November 7, 1998 based
on a pay rate of $613.75. By letter dated December 15, 2004, the Office notified appellant,
through her attorney, that further documentation was needed to issue further checks. This
material was submitted and compensation checks were issued for the period November 8, 1998
through June 11, 2005 based on a weekly pay rate of $613.75. However, for the pay periods
beginning June 12, 2005 through the pay period ending August 4, 2007, appellant received
compensation benefits based on an average weekly pay rate of $876.54.
The Office submitted appellant’s payment history report. For the period August 16
through October 11, 1998 checks were issued in the amount of $2,008.34, with the last check
being issued on November 27, 1998. This was followed by a period of suspended payments.
Multiple checks were issued on September 23, 2005 in the following amounts: $30,445.91;
$27,132.15; $28,113.10; $28,584.00, $28,242.63, $29,514.75 and $13,270.59. These checks
covered the period November 8, 1998 through June 12, 2005. On July 9, 2005 regular
compensation checks were issued in the amount of $3,382.12 each, covering the period June 12,
2005 through January 21, 2006. Two checks were issued covering the period January 22 through
March 18, 2006 in the amount of $3,374.42 each. Appellant received a compensation check for
the period March 19 through April 15, 2006 in the amount of $3,574.85. For the period April 16,
2006 through January 20, 2007, she received checks in the amount of $3,496.42. For the period
April 15 through July 7, 2007, appellant received checks in the amount of $3,579.40. For the
period July 8 to August 4, 2007, she received a check in the amount of $3,571.71. After this
date, appellant’s compensation payments were reduced to $2,463.72.

2

On February 13, 2008 the Office made a preliminary determination that appellant had
been overpaid in the amount of $29,489.00. It found that she was paid compensation based on
an incorrect pay rate from June 12, 2005 through August 4, 2007. Appellant received
compensation based on a weekly pay rate of $876.54 instead of the correct amount of $613.75.
This error occurred because appellant’s annual Sunday premium pay of $207.36 was computed
as a weekly amount. The Office determined that, had appellant been paid based on the proper
pay rate of $613.75, she should have received compensation in the amount of $67,202.72 for the
period from June 12, 2005 through August 4, 2007. However, appellant received compensation
in the amount of $96,691.72. This resulted in an overpayment of $29,489.00. The Office found
that appellant was at fault in the creation of the overpayment because she knew or should have
known that she was receiving compensation at an incorrect amount. It noted that appellant
should have realized the increase in her monthly payments from $2,009.34 to $3,382.12. The
Office notified appellant of her rights and informed her that, if she wished to challenge the
overpayment finding, she must file a response within 30 days of the date of the letter. It
forwarded appellant financial documentation to be completed. By letter of the same date, it
informed appellant’s attorney of the overpayment.
By decision dated March 17, 2008, the Office finalized the overpayment, finding that
appellant had not submitted any financial documentation or response to the preliminary
determination.1 It directed recovery of the overpayment by withholding the sum of $371.15 from
her continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
The Act2 provides that the United States shall pay compensation for the disability or
death of an employee resulting from personal injury sustained while in the performance of duty.3
Section 8129(a) of the Act provides that when an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Office, by decreasing later payments to which the individual is entitled.4
ANALYSIS -- ISSUE 1
The Office accepted that appellant that she sustained left trapezius myositis as a result of
the January 17, 1990 work-related injury. It paid compensation benefits based on a weekly rate
of pay of $613.75. However, appellant’s compensation payments were suspended after 12
compensation checks were returned by appellant’s bank. Compensation payments were
reinstated in a series of checks issued on September 23, 2005 ranging in amounts between
$13,270.59 and $30,445.91. These payments were also based on a weekly rate of pay of
1

Subsequent to the March 17, 2008 decision, appellant, through counsel, submitted additional evidence. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8102(a).

4

Id. at § 8129.

3

$613.75. However, payments covering the period June 12, 2005 through the pay period ending
August 4, 2007, were erroneously issued based on a weekly rate of pay of $876.54. The Board
notes that instead of adding appellant’s weekly Sunday premium pay differential, the Office
added appellant’s yearly premium pay differential, which caused the discrepancy. The Office
noted that had appellant had been paid based on the correct weekly pay rate of $613.75 for this
period, she should have received $67,202.72. However, due to the incorrect pay rate, appellant
was erroneously paid $96,691.72. This resulted in an overpayment of $29,489.00. The Board
finds that the Office correctly calculated the fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act provides as follows: “Adjustment or recovery by the United
States may not be made when an incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of this subchapter or
would be against equity and good conscience.”5 No waiver of an overpayment is possible if the
claimant is at fault in creating the overpayment.6
On the issue of fault, 20 C.F.R. § 10.433(a) provides in pertinent part:
“An individual is with fault in the creation of an overpayment who -(1) made an incorrect statement as to material fact which the individual
knew or should have known to be incorrect;
(2) failed to furnish information which the individual knew or should
have known to be material; or
(3) with respect to the overpaid individual only, accepted a payment
which the individual knew or should have been expected to know was
incorrect.”7
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provides in relevant part:
“(b) Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”8

5

Id. at § 8129(b).

6

Gregg B. Manston, 45 ECAB 344 (1994).

7

Kenneth E. Rush, 51 ECAB 116 (1999).

8

20 C.F.R. § 10.433(b).

4

ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. For it to establish that appellant was with fault in creating the overpayment of
compensation, the Office must establish that, at the time appellant accepted the compensation
checks in question, she knew or should have known that the payments were incorrect.9
The Board notes that the Office erroneously issued compensation checks in an improper
amount as it entered the wrong weekly pay rate for payments issued June 12, 2005 through
August 4, 2007. However, the Board finds that the Office improperly found that appellant at
fault in creating the overpayment. The Office notes that in 1998 appellant’s compensation
checks were in the amount of $2,009.34. However, there was an extensive period of time during
which appellant did not receive any compensation checks as appellant’s compensation had been
suspended due to the fact that the checks were returned to the Office by the bank. When
appellant began receiving the series of checks for the suspended period on September 23, 2005,
they were in amounts from $13,270.59 to $30,445.91. Then, when appellant’s regular
compensation checks were resumed on July 9, 2005, the Office did not issue any explanation or
letter describing how it calculated his compensation payments. Therefore, appellant could not
have known why the checks were in the amount issued. Furthermore, due to the approximately
seven years between appellant’s last regular compensation check in 1998 and her new
compensation checks in 2005, she could not reasonably be expected to know that the amount was
erroneous. Therefore, the Board finds that the Office erred when it found that appellant was with
fault in the creation of the overpayment. As waiver is only properly considered when appellant
is without fault in the creation of the overpayment,10 this case is remanded for the Office to
determine if appellant was entitled to waiver of recovery of the overpayment.
CONCLUSION
The Board finds that the Office properly found that appellant received an overpayment in
the amount of $29,489.00 during the period June 12, 2005 through August 4, 2007. However,
the Board reverses the Office’s finding that appellant was at fault in the creation of the
overpayment.11

9

See Claude T. Green, 42 ECAB 274, 278 (1990).

10

See Ricky Greenwood, 57 ECAB 463 (2006).

11

In light of the Board’s finding that the Office improperly found that appellant as not without fault in the
creation of the overpayment, the issue of whether the Office properly set the recovery rate is moot.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 17, 2008 is affirmed in part and reversed in part, and the
case is remanded for further action consistent with this opinion.
Issued: February 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

